IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1374-08



JOSE GERALDO CASTANEDA-LERMA, Appellant
v.
THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
KIMBILE COUNTY



           Per curiam.  KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rules of Appellate Procedure 68.4(i)
and 68.5 because the original petition  does not contain a copy of the opinion of the court
of appeals and grounds and reasons for review are longer than 15 pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.
En banc
Delivered:   December 17, 2008
Do Not Publish